Citation Nr: 1027936	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2010.  A transcript of 
that hearing is associated with the claims file.   


REMAND

The Veteran's most recent VA audiological evaluation was 
performed in October 2007.  At the June 2010 Travel Board 
hearing, the Veteran testified that his hearing in his left ear 
had gotten worse.  The Veteran described his increased difficulty 
hearing his wife, son, and the television unless it was set to a 
high volume.  In light of this evidence suggesting that the 
Veteran's left ear hearing loss disability has increased in 
severity since the most recent VA examination, the Board has 
determined that the Veteran should be afforded another VA 
examination to determine the current degree of severity of his 
left ear hearing loss disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
service-connected left ear hearing loss 
disability during the period of this 
claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the 
current severity of the service-connected 
left ear hearing loss.  The claims file 
must be made available to the examiner, and 
the examiner should indicate in the report 
that the file was reviewed.  

All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  The examiner 
should provide a clinical assessment of the 
severity of the Veteran's left ear hearing 
loss in terms conforming to the rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).

The examination report should include the 
Veteran's subjective assertions regarding 
his functional impairment and should fully 
describe the functional limitation caused 
by the Veteran's hearing disability.  
Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and afforded the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


